MARY'S OPINION HEADING                                           







                     NO. 12-04–00161-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

L. B. PATTON,                                                   §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

M. GALLO,
APPELLEE                                                        §     HOUSTON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on April 12, 2004.  Thereafter, on April 19, 2004, Appellant filed a notice of appeal which failed to
contain the information required by Rule 25.1(e), i.e., a certificate of service showing service on all
parties to the trial court’s judgment.  
            On May 12, 2004, Appellant was notified pursuant to rule of appellate procedure 37.1 that
the notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified
that unless he filed an amended notice of appeal on or before June 11, 2004, the appeal would be
referred to the court for dismissal.  See Tex. R. App. P. 42.3.   
            The deadline for Appellant to file his notice of appeal has expired, and Appellant has failed
to comply with the Court’s notice.  Because Appellant has failed to correct his defective notice of
appeal after notice, the appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3(c).
Opinion delivered June 23, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(PUBLISH)
 



 
 
 
 
 
 
 
 

COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
JUNE 23, 2004
 
NO. 12-04-00161-CV
 
L.B. PATTON,
Appellant
V.
M. GALLO,
Appellee






  Appeal from the Third Judicial District Court
  of Houston County, Texas. (Tr. Ct. No. 040073)
 

 

 
 
                                    THIS CAUSE came to be heard on the appellate record, and the same being
inspected, because it is the opinion of this Court that the appeal should be Dismissed, it is hereby
ORDERED, ADJUDGED and DECREED by the court that the appeal be Dismissed in accordance
with the opinion of this Court; and that this decision be certified to the court below for observance.
                                    By per curiam opinion.
                                    Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


THE STATE OF TEXAS
M A N D A T E
TO THE 7TH JUDICIAL DISTRICT COURT OF HOUSTON COUNTY, GREETINGS:
 
            Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 23rd
day of June, 2004, the cause upon appeal to revise or reverse your judgment between
 
L.B. PATTON, Appellant
 
NO. 12-04-00161-CV and Tr. Ct. Case Number 040073
 
Opinion by Per Curiam.
 
M. GALLO, Appellee

was determined; and therein our said Court made its order in these words:
            THIS CAUSE came to be heard on the appellate record, and the same being inspected,
because it is the opinion of this Court that the appeal should be Dismissed, it is hereby ORDERED,
ADJUDGED and DECREED by the court that the appeal be Dismissed in accordance with the
opinion of this Court; and that this decision be certified to the court below for observance.

            WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

            WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.
 


                                    CATHY S. LUSK, CLERK
 
 
                                    By:_______________________________
                                         Deputy Clerk